Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                       Illinois Official Reports                          Reason: I attest to
                                                                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2019.08.22
                                                                          09:06:29 -05'00'



                  People v. Kallal, 2019 IL App (4th) 180099



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JACOB D. KALLAL, Defendant-Appellant.



District & No.     Fourth District
                   Docket No. 4-18-0099



Filed              April 26, 2019



Decision Under     Appeal from the Circuit Court of Sangamon County, No. 01-CF-403;
Review             the Hon. John M. Madonia, Judge, presiding.



Judgment           Affirmed.


Counsel on         William L. Vig, of Vig Law, P.C., of Springfield, for appellant.
Appeal
                   Daniel K. Wright, State’s Attorney, of Springfield (Patrick Delfino,
                   David J. Robinson, and James Ryan Williams, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE TURNER delivered the judgment of the court, with opinion.
                   Justices Steigmann and Harris concurred in the judgment and opinion.
                                              OPINION

¶1       In November 2017, a jury found defendant, Jacob D. Kallal, remained a sexually dangerous
     individual pursuant to the Sexually Dangerous Persons Act (Act) (725 ILCS 205/0.01 to 12
     (West 2016)). Defendant appeals, arguing the trial court erred in the following ways: (1) it
     failed to bar the State from calling one of defendant’s treatment providers, (2) it restricted
     defendant’s cross-examination of the State’s expert witness, (3) it failed to enter a judgment
     notwithstanding the verdict because the jury verdict form did not include an explicit finding it
     was “substantially probable” respondent would engage in a future sex offense if not confined,
     and (4) it failed to declare a mistrial based on the State’s closing argument. Defendant also
     argued the State’s evidence was insufficient to establish defendant was still sexually
     dangerous. We affirm.

¶2                                         I. BACKGROUND
¶3       On July 16, 2001, defendant was declared a sexually dangerous person and committed to
     the custody of the director of the Illinois Department of Corrections (DOC). On July 20, 2015,
     he filed an application for discharge or conditional release from DOC. On January 14, 2016,
     the State filed a socio-psychiatric report prepared by Dr. Melissa Weldon-Padera.
¶4       In August 2016, a jury trial was held on defendant’s discharge application. The jury could
     not reach a verdict, and the trial court declared a mistrial.
¶5       In November 2017, defendant had a second jury trial on his application to be discharged
     from DOC confinement. Defendant filed a motion in limine, asking the trial court to bar the
     State from introducing the testimony of Heather Young, a special-offender program therapist
     who treated defendant at Big Muddy Correctional Center (Big Muddy), because her testimony
     violated section 9(a) of the Act (725 ILCS 205/9(a) (West 2016)). The trial court denied
     defendant’s motion.
¶6       Dr. Melissa Weldon-Padera, a psychologist, testified she completed a comprehensive
     evaluation of defendant to determine whether he was still sexually dangerous in January 2016,
     which she documented in a report dated January 12, 2016. She updated the evaluation on
     January 4, 2017. For the updated evaluation, she reviewed defendant’s records since the last
     evaluation and spoke to his primary therapist about any progress he had made since the last
     evaluation.
¶7       Before Dr. Weldon-Padera wrote her first report dated January 12, 2016, she spoke with
     defendant on January 5, 2016, for three hours. He was cooperative, polite, and soft-spoken.
     His thought content was slightly concrete, but his insight and judgment were fair. His
     intellectual functioning was below average. She did not interview him again for the updated
     evaluation. Defendant admitted committing the offenses for which he was charged but did not
     accept full responsibility for his actions.
¶8       The doctor testified it is important for an individual like defendant to accept responsibility
     because he is then able to learn and understand his offense cycle, victim empathy, what triggers
     his sexual interests, and what his high-risk factors are. Defendant did not seem to understand
     his assault cycle, which was an important factor to keep him from reoffending. Defendant also
     had five disciplinary tickets with seven infractions, including a ticket in 2008 for masturbating



                                                 -2-
       in the library at Big Muddy while watching a female employee, and numerous program tickets
       specific to his treatment program.
¶9          Dr. Weldon-Padera also reviewed defendant’s sexual-offense history, which she said was
       an important factor in determining sexual recidivism and an individual’s pattern over a period
       of time. Defendant had a criminal history. In 1997, when he was 18, the State charged
       defendant with public indecency for exposing himself and masturbating in front of a woman
       (age 18) he did not know, a similar act involving another female stranger (age 35), and
       masturbating in front of a teenage female stranger (age 15). In 2001, he was charged with theft
       from a person and public indecency involving another female stranger (age 72). Two months
       after that incident, he was charged with indecent solicitation or abuse of a child under age 13,
       sexual exploitation of a child, public indecency, battery, and obscenity.
¶ 10        The victims in this last case were two young girls, each only eight years old. Defendant
       approached the girls on his bicycle, showed them a pornographic picture and asked them if
       they could do what was depicted. He then unzipped his pants, exposed his penis, and began
       masturbating. Defendant then grabbed one of the girls by the back of her head and pulled her
       head toward his penis. The girl hit defendant, and the two girls escaped. As a result of this last
       offense, defendant was declared a sexually dangerous person based on two counts of indecent
       solicitation of a child and one count of attempt (predatory criminal sexual assault of a child).
       He was 22 at the time.
¶ 11        Dr. Weldon-Padera also noted defendant was accused of or investigated for other
       uncharged incidents. In 2001, he was accused of two other incidents involving public
       indecency and disorderly conduct for exposing himself to two female employees at a dry
       cleaning business. In 2006, defendant was investigated for aggravated criminal sexual assault
       against a seven-year-old female acquaintance. The alleged victim in that case accused him of
       forcing her to perform oral sex on him. From the doctor’s testimony, it was unclear when this
       actually occurred but presumably it was before defendant was placed in DOC custody.
¶ 12        Defendant’s criminal history also included arrests for retail theft, residential burglary,
       attempt (residential burglary), criminal trespass to land, criminal damage to property, and
       domestic battery. Dr. Weldon-Padera stated these incidents were related to defendant’s
       antisocial personality disorder and led to a higher risk of recidivism. Defendant also violated
       probation on two occasions, one in 1998 and one in 2001.
¶ 13        The doctor also reviewed defendant’s history of sexual offense treatment, which she said
       was one of the most important things an offender can do to reduce his risk of reoffending.
       Defendant was participating in treatment at Big Muddy. However, the staff at Big Muddy
       indicated he did not consistently attend groups and sometimes missed group meetings to attend
       and referee sporting events. He had recently been removed from one group due to his lack of
       attendance.
¶ 14        According to Dr. Weldon-Padera, defendant appeared to have made some progress while
       at Big Muddy but not between her initial evaluation in 2016 and the updated evaluation in
       2017. When she first evaluated defendant, he was in the second of four phases of treatment at
       Big Muddy. At the time she updated the evaluation, defendant had been moved back to the
       first, or lowest, phase of treatment. She reviewed defendant’s semiannual program evaluations,
       which included 29 categories where his progress was assessed. He showed no need for
       improvement in one category, some need for improvement in one category, considerable need


                                                   -3-
       for improvement in 16 categories, and very considerable need for improvement in 11
       categories.
¶ 15       Dr. Weldon-Padera used an adjusted actuarial approach to assess the likelihood defendant
       would commit another sexual offense if released. This method starts with a baseline
       determined by an actuarial risk assessment. She also considers clinically significant risk factors
       to form her overall opinion. The Static-99R is an actuarial risk-assessment tool she used to
       evaluate defendant based on historical and unchangeable factors. Defendant scored an “8” on
       this test, which placed him in the “well above average category” to reoffend. Compared to
       other sex offenders, defendant was 7.3 times more likely to reoffend than an average sex
       offender according to this assessment tool. According to the Static-99R, 98.5% of sex
       offenders would be less likely than defendant to reoffend. To evaluate defendant’s dynamic
       risk factors, which are psychological variables that can be changed with intervention in
       treatment, Dr. Weldon-Padera used the Stable 2007 assessment tool. Defendant scored a “13”
       on this test, which placed him in a high-risk category.
¶ 16       When she examined the Static-99R and the Stable 2007 together, defendant was placed in
       the “well above average priority category,” which was for individuals most in need of
       supervision and intervention. Dr. Weldon-Padera opined defendant’s exhibitionistic disorder
       is coupled with a propensity to commit sex offenses. It was substantially probable defendant
       would commit additional sex offenses if he did not remain confined. He continued to be a
       sexually dangerous individual in need of confinement. She stated the court could appoint no
       conditions or restrictions on defendant to keep the community safe if defendant was released
       from Big Muddy.
¶ 17       Heather Young, a special-offender program therapist at Big Muddy, also testified on behalf
       of the State. Defendant objected to Young’s testimony. The trial court overruled defendant’s
       objection. Young provided treatment to individuals who have been deemed sexually dangerous
       persons by the State. She worked with defendant at Big Muddy and was currently his primary
       therapist.
¶ 18       Defendant chose to not testify.
¶ 19       The jury found defendant remained sexually dangerous. This appeal followed.

¶ 20                                         II. ANALYSIS
¶ 21       Defendant presents a variety of arguments challenging the results of the trial where the jury
       found he was still sexually dangerous. We do not address these arguments in the order
       presented by defendant.

¶ 22                          A. Cross-Examination of Dr. Weldon-Padera
¶ 23       We first address defendant’s argument the trial court erred by restricting his cross-
       examination of the State’s expert witness, Dr. Weldon-Padera. Defendant points out the doctor
       testified sex-offender treatment was an important protective factor on direct examination. To
       impeach her testimony, respondent wanted to question her regarding a 2015 article from the
       Journal of Experimental Criminology titled, The Effects of Sexual Offender Treatment on
       Recidivism: An International Meta-Analysis of Sound Quality Evaluations. The article was
       authored by two individuals only identified during the trial as Schmucker and Lösel. Their
       meta-analysis found treatment prisoners received while in custody did not have a statistically


                                                   -4-
       significant effect on their recidivism rates. Dr. Weldon-Padera acknowledged Schmucker and
       Lösel were experts in the field and the Journal of Experimental Criminology was a peer-
       reviewed publication. However, she was not familiar with this particular article.
¶ 24        The State objected to defendant’s use of this article to cross-examine the doctor because
       she lacked personal knowledge of the article. The trial court agreed, stating, “she hasn’t seen
       the study, she hasn’t used it to form any basis of any opinion whatsoever. This is simply getting
       a bunch of hearsay from some other study that isn’t a part of this case before this jury, and I’m
       sustaining this objection.” Defendant later argued he should be able to impeach Dr. Weldon-
       Padera with the article because she conceded the competence of the authors. The trial court
       stated, “Author’s competence in one study doesn’t mean the treatise that you’re showing her
       she believes is a reliable authority. No, I’m—no, I’m not allowing you to bootstrap this
       evidence into this case right now.”
¶ 25        Defendant cites our supreme court’s decision in Darling v. Charleston Community
       Memorial Hospital, 33 Ill. 2d 326, 335-36, 211 N.E.2d 253, 259 (1965), to support his
       argument the trial court erred in denying defendant the ability to impeach Dr. Weldon-Padera
       with this article. In Darling, our supreme court stated “[t]o prevent cross-examination upon
       the relevant body of knowledge serves only to protect the ignorant or unscrupulous expert
       witness.” Darling, 33 Ill. 2d at 336. The court also stated, “[i]n our opinion expert testimony
       will be a more effective tool in the attainment of justice if cross-examination is permitted as to
       the views of recognized authorities, expressed in treatises or periodicals written for
       professional colleagues.” Darling, 33 Ill. 2d at 336.
¶ 26        Citing Stapleton v. Moore, 403 Ill. App. 3d 147, 156, 932 N.E.2d 487, 496 (2010), the State
       argues a defendant is not entitled to reversal based on an evidentiary error limiting cross-
       examination unless the error was substantially prejudicial and affected the outcome of the trial.
       Because defendant did not claim he was prejudiced or explain how he was prejudiced by the
       trial court not allowing him to question defendant with the article, the State argues defendant
       forfeited this issue pursuant to Illinois Supreme Court Rule 341(h)(7) (eff. Nov. 1, 2017). We
       agree.
¶ 27        Regardless of forfeiture, we do not see how defendant was prejudiced by the trial court’s
       ruling not allowing him to impeach the expert with an article that concludes in-custody
       treatment has no statistical effect on recidivism rates. This article does not counter the State’s
       position defendant is still a sexually dangerous individual. Further, defense counsel was
       allowed to get this information into the case by questioning the doctor about a 2005 study that
       showed community treatment had a statistically significant effect on recidivism but
       institutional treatment did not.

¶ 28                                 B. Testimony of Heather Young
¶ 29       We next address defendant’s argument the trial court erred in allowing Heather Young,
       who was defendant’s primary therapist at Big Muddy at the time of the hearing, to testify at
       defendant’s trial. According to defendant, the court’s decision allowing Young to testify
       violated section 9 of the Act (725 ILCS 205/9(a) (West 2016)) because the Act limits the type
       of evidence the State may introduce with regard to an application for discharge. Defendant
       makes no argument how he suffered any actual prejudice from Young’s testimony.
¶ 30       Section 9 of the Act states:


                                                   -5-
                “An application in writing setting forth facts showing that the sexually dangerous
                person or criminal sexual psychopathic person has recovered may be filed before the
                committing court. Upon receipt thereof, the clerk of the court shall cause a copy of the
                application to be sent to the Director of the Department of Corrections. The Director
                shall then cause to be prepared and sent to the court a socio-psychiatric report
                concerning the applicant. The report shall be prepared by an evaluator licensed under
                the Sex Offender Evaluation and Treatment Provider Act [(225 ILCS 109/1 et seq.
                (West 2016))]. The court shall set a date for the hearing upon the application and shall
                consider the report so prepared under the direction of the Director of the Department
                of Corrections and any other relevant information submitted by or on behalf of the
                applicant.” 725 ILCS 205/9(a) (West 2016).
¶ 31        According to defendant, the State was limited to only introducing the report prepared under
       the direction of the DOC. Defendant points out Young neither authored the report nor testified
       about the report’s content or conclusions. Defendant cites our supreme court’s decision in
       People v. Grant, 2016 IL 119162, ¶ 20, 52 N.E.3d 308, for the proposition that “although
       proceedings under the [Act] are civil in nature, the possibility of indefinite confinement for a
       sexually dangerous person means that the [Act] must be given the same strict construction as
       penal statutes.” The court also stated, “In sum, while the [Act] quite clearly allows a respondent
       in a sexually dangerous persons proceeding to retain a private expert witness [citation], there
       is nothing in the plain language of the [Act] allowing the State to do so, and the [Act] must be
       strictly construed [citation].” Grant, 2016 IL 119162, ¶ 32.
¶ 32        This case is distinguishable from Grant. In Grant, the supreme court ruled section 9 of the
       Act does not give the State the right to hire an independent psychiatric expert of its choosing
       because it disagreed with the report prepared by DOC’s evaluator. In this case, the State neither
       wanted to hire an independent psychiatric expert nor disagreed with DOC’s evaluator’s report.
       Further, the supreme court declined to rule whether the trial court erred in denying Grant’s
       motion in limine to preclude the testimony of certain witnesses, which is the issue in this case.
       Grant, 2016 IL 119162, ¶ 34. While it is easy to see why the State should not be able to bring
       in a new expert witness simply because it did not agree with the opinion of the expert chosen
       by the DOC, we do not believe our supreme court’s holding should be expanded to restrict the
       State from introducing any other evidence.

¶ 33                                  C. State’s Closing Argument
¶ 34        Defendant also argues the trial court erred by not declaring a mistrial based on allegedly
       improper statements the State made during its closing argument. Defendant concedes he did
       not move for a mistrial. However, he argues we should review the issue pursuant to the plain-
       error doctrine. We disagree as the State’s closing argument did not warrant a mistrial in any
       way. Any misstatements by the State did not substantially prejudice defendant.
¶ 35        “[P]rosecutors are afforded wide latitude in closing argument [citations] and may argue
       facts and reasonable inferences drawn from the evidence [citation].” People v. Williams, 192
       Ill. 2d 548, 573, 736 N.E.2d 1001, 1015 (2000). “In reviewing a challenge to remarks made by
       the State during closing argument, the comments must be considered in the context of the entire
       closing statements of the parties.” Williams, 192 Ill. 2d at 573. Improper remarks during
       closing argument are reversible error only when they cause substantial prejudice to the
       defendant. Williams, 192 Ill. 2d at 573. Substantial prejudice occurs if the improper remarks

                                                   -6-
       were a material factor in the defendant’s conviction. People v. Thompson, 2013 IL App (1st)
       113105, ¶ 79, 997 N.E.2d 681. “If the jury could have reached a contrary verdict had the
       improper remarks not been made, or the reviewing court cannot say that the prosecutor’s
       improper remarks did not contribute to the defendant’s conviction, a new trial should be
       granted.” People v. Wheeler, 226 Ill. 2d 92, 123, 871 N.E.2d 728, 745 (2007). A trial court can
       cure erroneous statements made during arguments by giving proper jury instructions on the
       law to be applied, telling the jury arguments are not evidence and should be disregarded if not
       supported by the evidence, or by sustaining an objection and instructing the jury to disregard
       the improper statement. People v. Simms, 192 Ill. 2d 348, 396-97, 736 N.E.2d 1092, 1124-25
       (2000).
¶ 36       Defendant first takes issue with the State commenting on an uncharged incident with a
       child reported in 2006. Defense counsel did object to this comment by the State. The trial court
       sustained the objection, struck the State’s comment, and ordered the jury not to consider the
       reported incident. As to this statement, if the statement constitutes error, the trial court cured
       the error when it struck the comment and instructed the jury not to consider the reported
       incident.
¶ 37       Defendant also argues the State misstated the facts of one of defendant’s cases that caused
       the initial sexually dangerous person petition to be filed against defendant. Referencing this
       case, the State said defendant went from someone who engaged in public masturbation to
       grabbing children off the street. Defendant objected to this statement, arguing it was only a
       single child. The State responded it was two children. Defense counsel then stated it was only
       a single grab.
¶ 38       Considering what happened during the incident in question, defendant cannot establish he
       was prejudiced by the State’s assertion during its closing argument defendant grabbed children
       off the street during the incident in question. Defendant does not contest on appeal the State
       presented evidence defendant approached two eight-year-old girls, showed them pornography,
       asked them if they could do what was depicted, exposed his penis, and began masturbating in
       front of the girls. Defendant also does not dispute the State presented evidence he grabbed one
       of the two young girls and tried to pull her head toward his penis. Instead, he argued he was
       prejudiced because the State implied he grabbed both of the girls when he only grabbed one of
       them.
¶ 39       Defendant was not prejudiced by the State’s comment. Defendant admitted propositioning
       and masturbating in front of two eight-year-old girls. The fact he only tried to pull the head of
       one of the girls toward his penis instead of both girls does not help his cause.
¶ 40       Defendant also argues the State misstated its burden of proof in this case. We disagree. The
       State consistently stated the correct burden of proof, and the trial court instructed the jury on
       the correct burden of proof. Defendant complains about the State’s comment defendant’s
       chance of reoffending was like the flip of a coin. However, this comment may have benefitted
       defendant considering the jury instructions made clear the jury had to find a substantial
       probability defendant would commit another sexual offense if released.

¶ 41                                 D. Sufficiency of the Evidence
¶ 42       We next address defendant’s argument the State failed to present sufficient evidence
       defendant remained a sexually dangerous person. We will not disturb the jury’s verdict unless
       it was against the manifest weight of the evidence. People v. Donath, 2013 IL App (3d) 120251,

                                                   -7-
       ¶ 38, 986 N.E.2d 1222. A decision is against the manifest weight of the evidence if the opposite
       decision is clearly apparent. Donath, 2013 IL App (3d) 120251, ¶ 38. Based on the evidence
       in this case, a finding defendant was still sexually dangerous was not against the manifest
       weight of the evidence.
¶ 43       Defendant focuses on Dr. Weldon-Padera’s testimony that defendant’s chance of
       reoffending over the next five years was only around 40% according to a combined analysis
       of the Static-99R assessment test and the Stable 2007 assessment test. However, the jury was
       not only concerned with the next five years. Further, the jury was not required to accept this
       statistic, and the statistic did not guarantee the likelihood of defendant reoffending. Finally,
       regardless of the 40% statistic, Dr. Weldon-Padera testified a substantial probability existed
       defendant would reoffend. Her opinion was based on more information than just these two
       assessment tools.
¶ 44       According to Dr. Weldon-Padera, defendant’s score on the Static-99R assessment placed
       him in the well above-average category to reoffend. Defendant was over seven times more
       likely to reoffend than the average or typical sex offender. His score on the Stable 2007 placed
       him in the high-risk category to reoffend. Further, when the Stable 2007 and Static-99R are
       considered together, his composite assessment placed him in the well above-average priority
       category, which is the category for individuals who need the most supervision and intervention.
¶ 45       While defendant admitted he committed the offenses for which he was charged, Dr.
       Weldon-Padera noted he failed to accept full responsibility. He minimized his actions and did
       not seem to understand his assault cycle. This increased his risk of reoffending. Defendant also
       had an incomplete intellectual understanding of victim empathy and a poor understanding of
       his sexual attraction to the deviant acts and behaviors in which he engaged.
¶ 46       Dr. Weldon-Padera testified it was her opinion defendant had not recovered from being a
       sexually dangerous person to the extent he could be released into the community. He continued
       to be sexually dangerous and in need of confinement because he remained a high risk to
       reoffend. Based on the evidence in this case, we will not say the fact finder’s decision was
       against the manifest weight of the evidence.

¶ 47                              E. Judgment Notwithstanding the Verdict
¶ 48       Defendant next argues the trial court erred by not entering a judgment notwithstanding the
       verdict because the jury failed to make an explicit finding it was “substantially probable”
       defendant would commit a sex offense in the future if not confined. Defendant relies on our
       supreme court’s decision in People v. Masterson, 207 Ill. 2d 305, 798 N.E.2d 735 (2003),
       which involved a bench trial and an initial commitment. In Masterson, the supreme court did
       state “a finding of sexual dangerousness *** must hereafter be accompanied by an explicit
       finding that it is ‘substantially probable’ the person subject to the commitment proceeding will
       engage in the commission of sex offenses in the future if not confined.” Masterson, 207 Ill. 2d
       at 330. This element was not included in the statutory definition of sexual dangerousness found
       in section 1.01 of the Act (725 ILCS 205/1.01 (West 2016)). Masterson, 207 Ill. 2d at 330.
¶ 49       While a trial court is normally presumed to know the law, the supreme court likely was
       concerned some trial courts might only look to section 1.01 of the Act (725 ILCS 205/1.01
       (West 2016)) to determine what constitutes “sexual dangerousness” and fail to consider the
       additional substantial probability element, which is not part of section 1.01 but was determined
       by the supreme court to be a necessary element. In a bench trial, without the trial court judge

                                                  -8-
       making an explicit finding it is “substantially probable” the defendant will engage in the
       commission of sex offenses in the future if not confined, neither a defendant nor a reviewing
       court could safely assume the trial court considered this additional required element of a sexual
       dangerousness finding.
¶ 50        This problem does not exist in a jury trial. A defendant and a reviewing court will know
       whether the jury knew it was required to find this element of sexual dangerousness by looking
       at the jury instructions. In this case, the jury was properly instructed it had to determine it was
       a substantial probability defendant would reoffend in the future if released before it could find
       he continued to be sexually dangerous. As a result, we find no need to expand the supreme
       court’s bench trial requirement to a jury trial on a defendant’s recovery petition if the jury has
       been properly instructed on this point of law.
¶ 51        While not entirely clear, it appears defendant also contends the jury had to make an explicit
       finding that it considered whether defendant had a condition affecting his volitional capacity.
       The supreme court in Masterson did not include such a requirement even in bench trials, let
       alone jury trials. Defendant does not argue the jury was not properly instructed in this case. As
       a result, we give no further consideration to this argument. The trial court did not err by not
       granting defendant a judgment notwithstanding the verdict.

¶ 52                                   III. CONCLUSION
¶ 53      For the reasons stated, we affirm the jury’s decision defendant remained a sexually
       dangerous person who needed to be confined.

¶ 54      Affirmed.




                                                    -9-